Citation Nr: 0025212	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to September 
1968.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the claim of entitlement to service connection 
for PTSD.  A notice of disagreement was submitted in February 
1999.  A statement of the case was issued in March 1999.  The 
veteran filed his substantive appeal in May 1999.  


FINDINGS OF FACT

1.  There is competent evidence of a current diagnosis of 
PTSD. 

2.  The veteran has reported combat related stressors that 
occurred in Vietnam.  

3.  The competent evidence suggests that there is a link 
between stressors associated with his Vietnam service and the 
diagnosis of PTSD. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).

In this case, the medical evidence consists of the veteran's 
service and post-service medical records.  The service 
medical records are negative with regard to the diagnosis or 
treatment of a psychiatric disorder.  The post-service 
records include 1987 and 1988 psychiatric reports from the 
Mid-Hudson Valley Vietnam Veterans Outreach, a 1997 VA 
hospitalization report, and VA examination reports of June 
1997 and February 1999.  All of these records reflect the 
diagnosis of PTSD that each medical professional has related 
to the veteran's experiences in Vietnam. 

In a December 1997 statement, the veteran presented a 
detailed account of his stressors.  The veteran reported that 
his unit was frequently shelled with rockets and mortars, and 
the threat continued throughout the tour since the defense 
against the attacks was not possible.  They lived in bunkers 
many nights with rats.  He referred to the Tet Offensive on 
January 31, 1968 involving S-4 Headquarters and Maintenance 
Squadron, Marine Aircraft Group, 12 1st Marine Air Wing, Chu 
Lai, RVN, which the veteran indicated that he was with from 
November 20, 1967 to September 3, 1968.  It is noted that 
under the combat history portion of the veteran's service 
records, participation in Counter-Insurgency Operations in 
Chu Lai was noted for the dates of November 19, 1967 to 
September 3, 1968.  

He also mentioned the 1st Marine Headquarters, in Da Nang 
while TAD as a courier.  He reported that the Tet Offensive 
resulted in a bomb going off, and that they thought it was a 
nuclear bomb since they saw a mushroom cloud and structures 
were leveled within a mile from their site.  Their ordinance 
officer, who the veteran named, was thrown and died, and 
there were heavy casualties.  He also named several others 
who were wounded.  

The veteran also noted that he took on additional duties 
outside of the scope of his assigned specialty.  He worked as 
a classified materials courier between Chu Lai and Da Nang.  
Three forced landings occurred, one when they took rounds 
through the fuselage of the aircraft and had to land in an 
obsolete airstrip south of Da Nang.  This occurred during the 
first week of February 1968.  He could not recall the exact 
dates, and he enclosed a copy of his orders.  Three weeks 
after this incident, they could not get clearance to land in 
Da Nang because the strip was shelled out.  On another 
occasion, they either had engine trouble or took a round in 
the propeller.  While on night perimeter duty, there were 
small fire exchanges.  There were frequent red alerts of 
enemy infiltration as well as rumors of getting overrun.  He 
also recalled that there was an incident of fragging which 
resulted in a lieutenant being injured.  Regarding these 
stressors, it is noted that in support of his claim, the 
veteran also submitted copies of travel orders he received in 
January 1968.  It is indicated that the veteran was 
authorized for travel within I Corps Tactical Zone in 
connection with Marine Corps Matters (Classified Material 
Couriers).  

For the purpose of determining well groundedness, the 
veteran's allegations are considered credible.  Given the 
evidence currently of record, the Board finds that the 
veteran's claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Therefore, VA 
has a duty to assist him in the development of facts 
pertinent to his or her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  From a careful review of 
the evidence in this case, the Board has determined that 
there is additional development that must be completed by the 
RO in order to fulfill this statutory duty prior to appellate 
review of the veteran's claim, which will be addressed in the 
REMAND portion of this decision. 


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

As discussed above, the veteran provided written statements 
detailing his stressors related to his service in Vietnam.  
In June 1998, VA forwarded the pertinent information to the 
Department of the Navy.  In the July 1998 response, the 
Department of the Navy reported that the unit diaries for 
H&MS-12, MAG-12 for January and February 1970 were searched 
and did not reveal any casualties.  However, the veteran's 
service in Vietnam was prior to 1970, and it appears that the 
search that was conducted was for the correct unit, but the 
wrong time frame.  Therefore, the information should be 
resubmitted with particular note as to the time periods the 
veteran is referring to. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should resubmit the detailed 
summary of all of the claimed stressors 
based upon a review of all pertinent 
documents, including the veteran's 
written statement of December 1997 and 
his January 1968 orders.  This summary, 
and copies of all associated documents, 
should be sent to the along with service 
personnel records to the Commandant of 
the Marine Corps, Headquarters, United 
States Marine Corps, Code MMRB, Quantico, 
VA 22134-0001, for verification of the 
stressors claimed by the veteran.  
Attempts to verify stressors and/or the 
reasons why such stressors could not be 
verified should be documented in the 
claims file.

2.  The RO should then schedule the 
veteran for an examination by a 
psychiatrist in order to determine 
whether the veteran has PTSD.  The 
examination report should reflect review 
by the examiner of all pertinent 
information in the claims folder.  If 
PTSD is found to be present, the examiner 
should specify (1) whether each stressor 
specified by the verified stressors 
and/or claimed by the veteran was 
sufficient to produce PTSD in the 
veteran; (2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose occurrence 
has been established.  The examination 
report should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
including psychological testing and 
evaluation, should be accomplished as 
part of this examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The RO should then review the record 
in order to ensure that all of the above 
actions have been completed.  When the RO 
is satisfied that the record is complete 
and the psychiatric examination is 
adequate for rating purposes, the claim 
of service connection for PTSD should be 
readjudicated under all applicable 
statutes and regulations, including 38 
C.F.R. § 3.304(f) (1999). 

4.  If the action taken remains adverse 
to the veteran, a Supplemental Statement 
of the Case should be issued, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

 



